NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Michael Krawzsenek on 8/2/2021. 
The application has been amended as follows: 
Claim 4, line 2, replace “polyimide” with --polyamic amide--. 

Claim 5, line 1, insert --thermally treated polyamic amide-- before “aerogel”. 

Claim 12, lines 1-3, delete “, 2 to 6 carbon atoms, 3 to 8 carbon atoms, 5 to 12 carbon atoms, preferably 1 to 6 carbon atoms”.

Claim 15, lines 2-3, delete “, preferably, R4 is a methyl group and R5 is a H atom”. 



	Cancel claims 24-25, 42, and 46. 

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-23 is the recitation in claim 1 of a method for making a thermally treated polyamic amide aerogel, the method comprising (a) providing at least one diamine compound to a solvent to form a solution; (b) providing at least one dianhydride compound to the solution of step (a) under conditions sufficient to form a polyamic acid solution; (c) providing a secondary amine to the polyamic acid solution; (d) subjecting the solution of step (c) to conditions suitable to produce a polymer matrix solution comprising a polyamic amide; (e) subjecting the polymer matrix solution to conditions sufficient to form an aerogel comprising an open-cell structured polymer matrix having a polyamic amide; and (f) thermally treating the (e) polyamic amide aerogel at a temperature sufficient to lower the amount of the polyamic amide in the aerogel.

The closest prior art references are the following: Makino et al. (US 4,378,324), (2) Iwama (US 4,240,914), and (3) Yakuwa et al. (US 2014/0127494). 
Makino et al. teach a method of making a porous membrane (col. 2, ln. 50-53). Makino teaches examples where a mixture of a tetracarboxylic dianhydride and an aromatic diamine are reacted in dimethyl acetamide (solvent) to form a polyamic acid (col. 14, ln., 30-40). The polyamic acid is reacted in a mixture of acetic anhydride and pyridine (organic base) to complete the imidization reaction (col. 14, ln. 40-53).  Makino teaches making a solution of the polyimide and forming a film on a glass plate (col. 15, ln. 37-56). This film is then immersed in a coagulating liquid of water (solvent) and methanol (non-solvent) (col. 16, ln. 3-38). Makino expressly teaches that the coagulated membrane is immersed in a lower aliphatic alcohol such as methyl alcohol for 6 minutes to 10 hours, and then optionally immersed in water for from 30 minutes to 10 hours.  Makino teaches that it is preferable to subject the membrane to drying by any conventional method (col. 12, ln. 52-66). Makino teaches that embodiments of tetracarboxylic dianhydrides to be used to produce the films of the invention include 3,3’,4,4’-benzophenone tetracarboxylic acid (col. 5, ln. 42-50) and examples of diamine include p-phenylene diamine (col. 7, ln. 23). Makino provides examples of drying procedures for forming the film of step (c) that use air (col. 15, ln. 55-56).  Makino teaches that two different diamines may be employed in the process of the invention (col. 7, ln. 18-28). Makino teaches that the diamine includes 40mol% or more of 4,4’-diaminodiphenylether and the balance is a diamine including p-phenylenediamine (col. 7, ln. 18-28).  Makino teaches that examples of coagulating solvent include acetone (col. 11, ln. 50-65).  Makino teaches examples in which a membrane is allowed to stand in the atmosphere (i.e. air) for 24 hours (col. 23, ln. 45-49) and Makino teaches drying in air form 6 minutes to 10 hours (col. 12, ln. 41-51).
Iwama ( 4,240,914) teaches permeable polyimide membranes (abstract) where the polyimides have an inherent viscosity of about 0.6 to 1.00, the molecular weight ranges from 20,000 to 120,000 and the number of repeat groups is from 60 to 300 (col. 3, ln. 1-17).  Iwama teaches that the number of repeat units is directly related to the inherent viscosity and too low of an inherent viscosity does not provide a membrane with a self-supporting property and too high an inherent viscosity makes it difficult to prepare a film (col. 3, ln. 1-8).
Neither Makino et al. nor Iwama teach aerogels as required by the instantly claimed invention. Additionally, neither Makino nor Iwama disclose formation of an aerogel having polyamic amide. 
Yakuwa et al. teach a polyimide porous body and method of production thereof (abstract). The method comprises a step of applying a polymer solution containing a polyamide acid, a phase separation agent for separation the phases of the polyamide acid, an imidization catalyst, and a dehydrating agent, o a substrate, and drying the polymer solution to produce a phase-separated structure body having a microphase-separated structure; a step for producing a porous body by removing the phase-separation agent from the phase-separated structure body; and a step for subjecting the polyamide acid in the porous body to imidization to form a polyimide (¶20). 
The phase-separation agent in the phase-separated body is preferably removed by solvent extraction or heating, and the solvent to be used preferably includes liquefied carbon dioxide, subcritical carbon dioxide, or supercritical carbon dioxide. The temperature of the synthesis of the polyimide by imidization is 300 to 400ºC. As this can be done by heating, the process of Yakuwa includes heating to 300 to 400ºC, which corresponds to thermally treating the porous body. See ¶23. The polyamide acid can be produced by reacting an organic tetracarboxylic acid dianhydride with a diamine in a solvent, wherein the solvent includes for example N-methyl-2-pyrrolidone, N,N’-dimethylacetamide, N,N-dimethylforamide, dimethyl sulfoxide, and the like. See ¶30. The diamine may be a combination of two or more diamine compounds (¶32). Examples of imidization catalyst include tertiary amines, pyridine, imidazole and substituted imidazoles. See ¶38. This corresponds to the instantly claimed secondary amine. 
Yakuwa et al. fails to disclose that the porous polyimide body is an aerogel. In fact, ¶42 states that it is undesirable for the polymer solution to gelate. It would not have been obvious, based on the teachings of Yakuwa et al., to form a thermally treated polyamic amide aerogel. Yakuwa fails to disclose that the porous body includes or comprises a polyamic amide. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766